Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- PARAMETER CONFIGURATION METHOD FOR A DISPLAY DEVICE HAVING A PLURALITY OF DRIVERS FOR EACH CONNECTED COMPONENT  -

	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…parameter configuration method, applicable to a controller that is respectively connected to a plurality of drivers, the method comprising: sending a component information request instruction to a first driver, wherein the first driver is one of the plurality of drivers; receiving a component information response instruction sent by the first driver, wherein the component information response instruction comprises component information that comprises at least one of information of the first driver and information of components connected to the first driver; wherein the controller is respectively connected to the plurality of drivers that are connected in parallel by a first signal line, the first signal line being a signal line for bidirectional signal transmission; sending the component information request instruction to the first driver comprises: sending the component information request instruction to the first driver over the first signal line; and receiving the component information response instruction sent by the first driver comprises: receiving the component information response instruction sent by the first driver over the first signal line wherein each instruction transmitted over the first signal line comprises a preamble, a start identifier, data bits, and a stop identifier that are arranged in sequence, wherein the preamble is intended to indicate a receiver to perform clock and phase calibration, the start identifier is intended to indicate a start of data transmission, the data bits are 2intended to carry data, and the stop identifier is intended to indicate a stop of data transmission..” Claim 8 has similar allowable subject matter.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The sited prior art include Maeda et al., (US 10,416,653) teaches a parameter setting device that uses a machine configuration file in which information is described pertaining to the configuration of the machine.  Furthermore, the parameter setting device is equipped with a parameter generating unit for generating parameters based on the machine configuration file, and a parameter setting unit with a plurality of drivers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
September 09, 2021